IN THE SUPREME COURT OF THE STATE OF NEVADA


                  QBE INSURANCE CORPORATION,                           No. 82013
                                    Appellant,
                                vs.
                  ROGER PAMPERIN, AN INDIVIDUAL;
                                                                             FM.
                  KRISTINA PAMPERIN, AN                                       JAN 1 9 2022
                  INDIVIDUAL; AND JACE MUN,                                  ELIZABEIll A. BROWN
                                                                           CLERK OF SUPREME COURT
                                    Res ondents.                          BY 6.•/
                                                                                DEPUT(ZigitR143

                                      ORDER DISMISSING APPEAL

                            Cause appearing, appellant's motion for a voluntary dismissal
                 of this appeal is granted. This appeal is dismissed. NRAP 42(b).
                            It is so ORDERED.

                                                          CLERK OF THE SUPREME C URT
                                                          ELIZABETH A. BRO‘N

                                                          BY:


                 cc:   Hon. Rob Bare, District Judge
                       Salvatore C. Gugino, Settlement Judge
                       Tyson & Mendes LLP
                       Needharn Law Firm
                       Black & Wadhams
                       Eighth District Court Clerk




 SUPREME COURT
      OF
     NEVADA

CLERK'S ORDER

 (0) 1947
                                                                                       ot11